Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION 
Examiner’s Amendment
2.      An examiner’s amendment to the record appears below. 
 Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim Amendments
3.	The following claims have been amended upon agreement by applicant’s representative James E. Mrose (Reg. No. 33,264) based on telephone interview conducted on August 11, 2021, amendments to claims 1-4 and 6-14.  

In the claim: 	
1 (Currently Amended). A method for automatic detection of inefficient household thermal insulation within a group of monitored households, implemented by a server and a plurality of household clients, wherein each of the server and the plurality of household clients comprises one or more processors, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of the instruction code by the one or more processors implements the following actions: 
acquiring data relating to each monitored household, including at least part of: environmental conditions, HVAC compressor activation time, HVAC thermostat 
identifying periods of HVAC down-time, and determining the indoor temperature gained during the identified periods of HVAC down-time;
extracting parameters of temperature [[gain]]gained, relating to [[the]]a measured rate of the temperature [[gain]]gained during the HVAC down-time;
training a machine learning algorithm, to create at least one classification model, wherein the monitored households are classified according to the acquired data and the extracted parameters of temperature [[gain]]gained during the 
using the at least one classification model to produce expected values for the parameters of temperature [[gain]]gained per each household, according to [[the]]a household class membership; 
producing a ratio between the expected values for the parameters of temperature  [[gain]]gained and measured values of the parameters of the temperature [[gain]]gained per the each monitored household;
comparing the ratio per the each monitored household with ratios per [[its]] peers, wherein the peers are houses of similar profile parameters and/or residents profile parameters; and
determining, according to the comparison, whether a specific household is suspected to be inefficiently insulated.
the monitored household.
3 (Currently Amended). The method of claim 1, wherein one of the extracted parameters of temperature [[gain]]gained, relating to [[the]]a measured rate of the indoor temperature [[gain]]gained during the HVAC down-time is [[the]]a Period to Gain a Predefined Temperature (PGPT).
4 (Currently Amended). The method of claim 1, wherein one of the extracted parameters of the temperature [[gain]]gained, relating to the measured rate of the indoor temperature [[gain]]gained during the HVAC down-time is [[the]]a Temperature Gained during Predefined Period” (TGPP).
5 (Canceled).
6 (Currently Amended). The method of claim 1, wherein the HVAC down-time directly follows HVAC compressor turn-off, during which the indoor temperature has risen by a predefined temperature.
7 (Currently Amended). The method of claim 1, wherein the HVAC down-time is while the HVAC compressor is turned off, exceeding a predefined period.
the monitored household.
9 (Currently Amended). The method of claim 3, further comprising the step of computing a PGPT scoring ratio by dividing the each monitored household and comparing the PGPT scoring ratio of the each household with [[a]]the PGPT scoring ratio of [[its]]the peers, when the PGPT scoring ratio is lower in relation to the peers, is indicated.
10 (Currently Amended). The method of claim 4, further comprising the steps of: 
-	computing a TGPP scoring ratio by dividing an actual TGPP by the expected TGPP, per the each monitored household; and
-	comparing the TGPP scoring ratio of the each household with [[a]]the TGPP scoring ratio of [[its]]the peers, when the TGPP scoring ratio higher in relation to the peers, is indicated. 
11 (Currently Amended). A system for automatic detection of inefficient household thermal insulation within a group of monitored households, comprising a server and a plurality of household clients, wherein:
the plurality of household clients comprises one or more processors, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of the instruction code by the one or more processors implements [[the]]a function of the server and the plurality of household clients; 
the plurality of household clients are configured to acquire at least part of: indoor temperature, outdoor temperature, HVAC compressor activation time, HVAC thermostat convenience temperature settings, HVAC mode of operation, household profile parameters and household profile resident parameters;
the plurality of household clients are configured to convey the acquired data to the server;
the server further comprises a preprocessor, configured to identify periods of HVAC down-time, and determine the indoor temperature gained during the identified periods of HVAC down-time;
the preprocessor is further configured to extract parameters of temperature [[gain]]gained, relating to [[the]]a measured rate of the indoor temperature [[gain]]gained during the HVAC down-time;
the server further comprises at least one trainer, configured to train a machine learning algorithm, to create at least one classification model, wherein the monitored households are classified according to the acquired data and the parameters of temperature [[gain]]gained; 
the parameters of temperature [[gain]]gained per each household, according to [[the]]a household class membership; 
the server further comprises a data analysis module, configured to: produce a ratio between the expected values for the parameters of the temperature [[gain]]gained and measured values of the parameters of the temperature [[gain]]gained per each monitored household;
the each monitored household with ratios per [[its]] peers, wherein the peers are houses of similar profile parameters and/or residents profile parameters; and
 
12 (Currently Amended). The system of claim 11 wherein the preprocessor   is further configured to extract indications regarding an existence of an unmonitored active HVAC system within [[a]]the monitored household.
13 (Currently Amended). The system of claim 11, wherein one of the extracted parameters of the temperature [[gain]]gained, relating to the measured rate of the indoor temperature [[gain]]gained during the HVAC down-time is [[the]] a Period to Gain a Predefined Temperature (PGPT).
14 (Currently Amended). The system of claim 11, wherein one of the extracted parameters of the temperature [[gain]]gained, relating to the measured rate of the indoor gained during the HVAC down-time is [[the]]a Temperature Gained during Predefined Period (TGPP).
The Examiner’s amendment has been made in order to place the application in
a condition for allowance. 
Allowable Subject Matter 
5.	Claims 1-4 and 6-14 are allowed. 
The following is an examiner's statement of reasons for allowance:
The closest prior art of record Carter (US 2016/0356515) teaches the automatic detection of inefficient household thermal insulation (see [0219], [0265]), regarding house characterization (see [0223]) comprising a processor, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors implements the following actions (see [0030]-[0031]), acquiring data relating to a monitored household, including at least part of environmental conditions, indoor and outdoor temperatures (See [0021], [0058]-[0060]), determining the indoor temperature gained during cooling period (See [0219], [0223]); determining, according to the thermal response of the house, whether a specific household is suspected to be inefficiently insulated (See [0153]). 
	The prior art of record Arensmeier et al (US 2014/0074730) discloses HVAC system remote monitoring and diagnosis of residential and light commercial environment comfort system.
	The prior art of record Smith et al (US 2015/0057810) discloses a server for measuring building energy analysis and management system, such as HVAC system.

The prior art Karimi et al (US 2014/0277765) discloses a system for determining and generating the control information based on the information concerning how each user perceive the comfort level of the user’s environment.
 However, neither Carter nor Arensmeier, Smith, Goodman and Karimi teaches or suggests, alone or in combination that the analyzing of the thermal response is conducted for households being compared by a trained machine learning, extracting and classifying parameters of temperature gained during periods of HVAC downtime of each household, producing a ratio of temperature gained between expected and measured temperature gained values for each monitored household and comparing the ratio of houses of similar profile parameters and/or resident profile parameters.
 
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863